DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
Examiner acknowledges receipt of preliminary amendment/arguments filed 04/22/2021.  The arguments set forth are addressed herein below.  Claims 44-82 remain pending, Claims 44-82 have been newly added, and Claims 1-43 have been currently canceled.  No new matter appears to have been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 44, 47, and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 30, 31, and 33 of US Patent No. 11,189,133.  Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions are directed to substantially similar subject matter.  The subject matter claimed in the instant application is anticipated by the referenced US Patent, as follows: the difference between independent Claim 44 of instant application, 17/208249 and Claim 30 of US Patent No. 11,189,133 are highlighted in the following table.
Claim 44 of 17/208249
Claim 30 of 11,189,133
A method, comprising:
A method, comprising:

controlling an input device to accept a wager amount defining an amount of a currency to wager, wherein the input device is controlled by a processor; 
retrieving past event data about participants of multiple events that occurred in the past using one or more processors, wherein the past event data includes final rankings for the participants, wherein the final ranking of a participant indicates the outcome for the participant with respect to other participants who competed in the same event of the multiple events;
using the processor to automatically retrieve data about a collection of different events that occurred in the past from a database, the different events each having multiple participants, wherein the data about the different events includes actual final rankings based on outcomes of each of the multiple participants for each event;
controlling an input device to accept predicted final rankings for participants of the events using the one or more processors;
controlling the input device to accept input defining a combination of predicted outcomes for each participant of the different events;
calculating a final outcome using the one or more processors, wherein the final outcome is calculated based on a combination of differences between 


rendering an animated replay of at least one of the different events using the processor, wherein the animated replay includes a graphical representation of at least a portion of the data about the multiple participants; and
displaying the graphical representation using a display device.
using the processor to control a display device to display the animated replay of at least one of the different events.


Claims 44, 46, and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 27, 36, and 38 of US Patent No. 11,189,134.  Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions are directed to substantially similar subject matter.  The subject matter claimed in the instant application is anticipated by the referenced US Patent, as follows: the difference between independent Claim 44 of instant application, 17/208249 and Claim 27 of US Patent No. 11,189,134 are highlighted in the following table.
Claim 44 of 17/208249
Claim 27 of 11,189,134
A method, comprising:
A method, comprising:

using a processor to automatically retrieve data about multiple separate events that occurred in the past from a database, the multiple separate events having multiple participants for each event, wherein the data about the multiple separate events includes individual final outcomes for each of the multiple participants of each event; 
controlling an input device to accept predicted final rankings for participants of the events using the one or more processors;
controlling an input device to accept input defining predicted results predicting outcomes of each event for each of the participants using the processor;
calculating a final outcome using the one or more processors, wherein the final outcome is calculated based on a combination of differences between corresponding multiple predicted final rankings and multiple final rankings;
calculating a final score using the processor, wherein the final score is calculated based on a comparison of the predicted results and actual final results for each one of the participants of each event;
rendering a graphical representation of at least a portion of the data about at least one of the multiple events completed in 


using the processor to control a display device to display at least a portion of the replay.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 68-80 and 82 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
In Step 1, it must be determined whether the claims fall into one of the four statutory categories of invention.  The instant invention claims a system (i.e., a machine) in claims 68-80 and 82.  As such, the claimed invention falls into the broad statutory categories of invention.  However, claims that fall within one of the four statutory categories may nevertheless be ineligible if they encompass laws of nature, 
Under Step 2A, prong one, it must be determined whether the claimed invention recites an abstract idea, law of nature, or natural phenomenon.  According to the specification, the invention is directed to “[a] system and method for concurrently wagering on multiple past events such as sports events that may include retrieving data about multiple events that occurred in the past that included multiple participants” (abstract).  More particularly, representative claim 68 recites the following (with emphasis):
68.  A system, comprising:
a display device configured to display output to a user;
an input device configured to accept input from a user; 
one or more processors coupled to a memory, the input device, and the output device; 
a computer network accessible by the one or more processors, wherein the one or more processors is configured to access a database using the computer network; 
a process control module configured to use the one or more processors to initiate a transfer of at least a portion of an amount to be wagered into a prize pool, and to use the processor to initiate a transfer of a prize amount out of a prize pool when the prize amount is greater than zero; 
an event selection engine configured to use the one or more processors to retrieve past event data about multiple participants of each of the multiple events that occurred in the past; 
a scoring module configured to calculate a final score based on a comparison of predicted final rankings and post-event rankings that are ranked according to the actual results of the event or events that occurred in the past; and 
a prize module configured to calculate a prize amount using the processor, wherein the prize amount is a currency amount based on the final score and the amount to be wagered. 
The underlined portions of claim 68 generally encompass the abstract idea. Dependent claims 69-71, 73-77, 79-80 and 82 further define the abstract idea by introducing further rules for playing/executing the pari-mutuel wagering game based on past events and claims 72 and 78 further define the use of the system with the use of a terminal and database (which will be discussed in Steps 2A, Prong Two and 2B).  The abstract idea may be viewed, for example, as:
a method of organizing human activities (e.g., commercial or legal interactions including legal obligations); and/or
a mental process (e.g., concepts performed in the human mind, including, observation, evaluation, and judgment).
The claimed abstract idea reproduced above is effectively a process of rules/steps for wagering, maintaining a common prize pool, retrieving data about past events, accepting predicted rankings for past events, calculating a final score, and calculating a prize amount.  The limitations about maintaining a prize pool, retrieving 
Under Step 2A, prong two, the judicial exception, as outlined above, is not integrated into a practical application. In particular, the claims recite the additional elements – using an input device, a display device, one or more processors coupled to a memory, a computer network, a database, and in claim 72 a terminal to perform rules/steps for wagering, maintaining a common prize pool, retrieving data about past events, accepting predicted rankings for past events, calculating a final score, and calculating a prize amount. The components in these steps are recited at a high-level of generality (e.g., as a generic processor, computer, and input devices can perform the generic computer functions of receiving, retrieving, and calculating information) such that it amounts no more than mere instructions to apply the exception using generic 
Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  Claim 68 and dependent Claim 72 encompass the following additional element(s) or combination of elements in the claim(s) other than the abstract idea per se: an input device, a display device, one or more processors coupled to a memory, a computer network, a database, and in claim 72 a terminal.  Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
More specifically, an input device, a display device, one or more processors coupled to a memory, a computer network, a database, and in claim 72 a terminal can relate to components having features that are generic, conventional, and well-known in the art of slot machines that represent extra-solution activity.  
For example, Chamberlain et al. (2004/0087360 A1) discloses a gaming device 10 is a slot machine having the controls, displays and features of a conventional slot machine, wherein the player operates the gaming device while standing or sitting, the gaming device includes a coin slot 12 for accepting coins or tokens and a ticket/bill acceptor 100 for accepting bills or paper currency, such that, the ticket/bill acceptor 100 also accepts tickets 108, and the gaming device 10 also includes a ticket/receipt printer 
Additionally, the specification makes it clear that the method and system can be implemented on generic computers.
[0107] "Computer" generally refers to any computing device configured to compute a result from any number of input values or variables. A computer may include a processor for performing calculations to process input or output. A computer may include a memory for storing values to be processed by the processor, or for storing the results of previous processing.

[0109] A computer may be a single, physical, computing device such as a desktop computer, a laptop computer, or may be composed of multiple devices of the same type such as a group of servers operating as one device in a networked cluster, or a heterogeneous combination of different computing devices operating as one computer and linked together by a communication network. The communication network connected to the computer may also be connected to a wider network such as the internet. Thus computer may include one or more physical processors or other computing devices or circuitry, and may also include any suitable type of memory.

As such, the input device, display device, one or more processors coupled to a memory, a computer network, a database, and a terminal for wagering, maintaining a prize pool, retrieving data about past events, calculating a final score, and calculating a prize amount, may require no more than generic, conventional, and well-known computer devices such as a general purpose computer (as evidenced in Para. 107 and 109 above).
The dependent claims fail to add “significantly more” because they merely represent further use of generic computers for routine data-processing functions related 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the input device, display device, one or more processors coupled to a memory, a computer network, a database, and a terminal to perform the wagering game steps amounts to no more than mere instructions to apply the exception using well-known generic computer components.  Mere instructions to apply an exception using the generic computer components cannot provide an inventive concept. The claim is not patent eligible.
However, in light of the 2019 PEG, dependent claim 81 appears to meet the requirements of §101 as dependent claim 81 includes and/or refers to rendering an animated replay and wherein the animated replay includes a graphical representation of at least a portion of the data about the past events, such that, the animated replay, is not merely an abstract step/rule of playing/executing the pari-mutuel wagering game that would be considered a method of organizing human activity and/or a mental process.  Thus, dependent claim 81 has not been rejected.
Claim Interpretations under 35 USC §112(f)
The following is a non-exhaustive list of claim limitations that have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because they use a non-structural term, which is not preceded by a structural modifier, coupled with functional language without reciting sufficient structure to achieve the respective functions:
A process control module;
An event selection engine;
A scoring module;
A prize module;
A pre-event ranking module; and
A user interface module.
Claims 68-82 recite or refer to at least one of the above limitations.  Since these limitations invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, the claims are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.
Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 

Claims 68-82 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
Claims 68-82 recite or refer to at least one of the above limitations interpreted under §112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so 
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 68 recites the limitation "an event selection engine configured to use the one or more processors to retrieve past event data about multiple participants of each of the multiple events that occurred in the past " in the sixth limitation.  There is insufficient antecedent basis for this limitation in the claim.
Claims 69-82 are rejected as they depend from rejected claim 68.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 44-66, 68-80, and 82 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Brooks et al. (US 2014/0066189 A1) (henceforth, “Brooks”).
Regarding claim 44, Brooks teaches a method, comprising:
retrieving past event data about participants of multiple events that occurred in the past using one or more processors (e.g., server for allowing pari-mutuel wagering on past events, wherein a game includes wagering on a game (i.e., event) from the past and a bonus game using one or more additional races (i.e., multiple separate events) from the historical database in Abstract, Para. 20, Para. 64, Para. 75, and Fig. 4), wherein the past event data includes final rankings for the participants, wherein the final ranking of a participant indicates the outcome for the participant with respect to other participants who competed in the same event of the multiple events (e.g., actual race results in Para. 66);
controlling an input device to accept predicted final rankings for participants of the events using the one or more processors (e.g., selecting horses to finish first, second, and third, including the bonus game in Para. 64); 
calculating a final outcome using the one or more processors, wherein the final outcome is calculated based on a combination of differences between corresponding multiple predicted final rankings and multiple final rankings (e.g., amount won in Para. 66 and Fig. 7);
rendering a graphical representation of at least a portion of the data about at least one of the multiple events completed in the past using the one or more processors (e.g., past-performance racing data in the form of a bar graph showing the relative merits of the horses and/or the results are not yet revealed, and horse numbers are rolling past their display boxes in Figs. 4-6); and 
displaying the graphical representation using a display device (e.g., data displayed in Figs. 4-6).
Regarding claims 68, 46, 47, 49, and 52, Brooks teaches a system, comprising:
a display device configured to display output to a user (e.g., video display in Para. 20); 
an input device configured to accept input from a user (e.g., main menu in Fig. 3 and an input to play by pressing place wager in Para. 66); 
one or more processors coupled to a memory, the input device, and the output device (e.g., computer system in Para. 6-7 and Para. 18); 
a computer network accessible by the one or more processors, wherein the one or more processors is configured to access a database using the computer network (e.g., players using terminals 18 with network in Para. 33 and Fig. 1); 
a process control module configured to use the one or more processors to initiate a transfer of at least a portion of an amount to be wagered into a prize pool (Para. 21-22 and Para. 26 and e.g., the player has pressed the "Bet" button to commit a 25 cent wager in Para. 64), and to use the 
an event selection engine configured to use the one or more processors to retrieve past event data about multiple participants of each of the multiple events that occurred in the past (e.g., server for allowing pari-mutuel wagering on past events, wherein a game includes wagering on a game (i.e., event) from the past and a bonus game using one or more additional races (i.e., multiple separate events) from the historical database in Abstract, Para. 20, Para. 64, Para. 75, and Fig. 4); 
a scoring module configured to calculate a final score based on a comparison of predicted final rankings and post-event rankings that are ranked according to the actual results of the event or events that occurred in the past (e.g., amount won in Para. 66 and Fig. 7); and 
a prize module configured to calculate a prize amount using the processor, wherein the prize amount is a currency amount based on the final score and the amount to be wagered (Para. 66 and Para. 74).
Regarding claims 45 and 71, Brooks teaches a user interface module configured to control the display device to display the predicted final rankings using the processor, wherein the input device is configured to accept user input adjusting the predicted final rankings (e.g., the selections can be deleted by touching the "Clear Selections" button in Para. 64 and Figs. 4-6).
Regarding claims 48 and 82, Brooks teaches the past event data includes an odds value for each participant that is based on the odds of each participant obtaining 
Regarding claims 50 and 73, Brooks teaches the multiple events that occurred in the past are horse races, wherein the participants are horses, wherein the predicted ranking is based on predicted finishing positions of the horses, and wherein the final ranking is based on actual finishing positions of the horses (Para. 1, Para. 23, and Para.41).
Regarding claims 57 and 72, Brooks teaches the input device includes a touch screen mounted in a terminal and coupled to the one or more processors, wherein at least one of the one or more processors is mounted in the terminal (e.g., touch screen of gaming terminal 18 in Para. 42).
Regarding claim 58, Brooks teaches the terminal is a personal computing device (e.g., computer in Para. 18).
Regarding claim 59, Brooks teaches the terminal includes an electronic scanning device configured to accept paper currency or a credit voucher, and wherein the electronic scanning device is configured to operate in conjunction with the input device to enter an amount to be wagered (Para. 47 and Para. 63).
Regarding claim 60, Brooks teaches the past event data is stored in an electronic storage device mounted within the terminal (e.g., video server can be local in Para. 60).
Regarding claim 61, Brooks teaches the past event data is stored in an electronic storage device mounted outside the terminal (e.g., video server in Para. 7-8 and Para. 19).
Regarding claim 62, Brooks teaches the processor is coupled to the storage device using a computer network (Fig. 1).
Regarding claims 51 and 74, Brooks teaches the past event data includes data about horse races, and wherein the data about horse races includes a race with at least 6 horse fields, where no horses scratched from the race, where there were no dead heats, where there were no coupled entries, and where all horses finished the race (Para. 1, Para. 23, and Para. 41).
Regarding claims 53 and 75, Brooks teaches using the one or more processors to query the data about the events to determine a probability of occurrence for the final outcome; and calculating a prize amount based on the final outcome (e.g., amount won in Para. 66 and Fig. 7).
Regarding claims 54 and 76, Brooks teaches the probability of occurrence is identified by an arrangement of a first identifier for the corresponding final rankings and predicted rankings that match, and a second identifier for the corresponding final rankings and predicted rankings that do not match (Para. 64 and Para. 66).
Regarding claim 55, Brooks teaches the prize amount is calculated using the probability of occurrence assigned to the final outcome, and wherein a probability of occurrence that is greater than or equal to a predetermined threshold results in a non-zero prize amount (Para. 64 and Para. 66).
Regarding claims 56 and 77, Brooks teaches the prize amount is calculated using the probability of occurrence assigned to the final outcome, and wherein a probability of occurrence that is less than a predetermined threshold results in a zero prize amount (Para. 64 and Para. 66).
Regarding claims 63 and 78, Brooks teaches the past event data about the multiple events is selected from a database of past event data (e.g., historical database in Para. 19 and Para. 75).
Regarding claim 64, Brooks teaches using the processor to control a display device to display a video representation of at least a portion of one of the multiple events on the display device (e.g., video server in Para. 19).
Regarding claim 65, Brooks teaches the past event data includes data about at least two separate events that occurred in the past (e.g., past events in Para. 6-7).
Regarding claims 66 and 80, Brooks teaches the events are team competitions, wherein the participants are teams of individual competitors, wherein the predicted ranking is a predicted outcome for the team in each of the team competitions, and wherein the final ranking is the actual outcome for the teams competing in their respective team competitions (e.g., historical races, such as, a relay race in Para. 1).
Regarding claim 79, Brooks teaches the events are dog races, wherein the participants are dogs, wherein the predicted final ranking is based on predicted finishing positions of the dogs, and wherein the post-event ranking is based on actual finishing positions of the dogs (e.g., dog races in Para. 1).
Regarding claim 69, Brooks teaches a pre-event ranking module configured to calculate the predicted final rankings for the multiple participants of the multiple events 
Regarding claim 70, Brooks teaches the predicted final rankings are randomly generated using the processor (e.g., selecting random combination in Para. 42 and random events in Para. 75).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 67 and 81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks in view of Berman (US 2010/0210351 A1) (henceforth, “Berman”).
Regarding claims 67 and 81, Brooks although teaching the winner/loser status and video clip playbacks in Para. 83, lacks in explicitly teaching rendering an animated replay of at least one of the multiple events completed in the past.  In a related disclosure, Berman teaches a method for providing a gaming experience involve facilitating player interaction with a plurality of gaming events via a gaming apparatus (see abstract).  More particularly, Berman teaches replay 318 includes animation frames 320, 322, 324, 326 corresponding to events 302, 304, 306, 308 of the original winning event 300 wherein events may be transformed into some other more easily usable format, such as a digital animation or movie file (Para. 27 and Para. 61).  Berman discloses that player interest can wane unless the games are adapted to maintain player interest and there is a need in the gaming industry to entice players through interesting and captivating gaming features, such as replay animations (Para. 4).  As such, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify the method of Brooks to include the replay features of Berman in order to entice players to continue to play at machines, thus increasing game revenue, as beneficially taught by Berman.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is listed on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715